I concur in the result, but not in the holding that the judgment in the tax suit was void because of failure of service in that suit upon C. H. Brown, then owner of the property in controversy.
Due and proper service upon Brown was recited in that judgment, and not otherwise disproven in that record. In such case such recital of proper service imports absolute verity, and, when questioned in a collateral proceeding, must be tested alone by the record made in that suit. In other words, in such case, even though there was no service in fact, a judgment reciting proper service, though voidable, is not void. It may not be questioned collaterally, as is done here, but only in a direct proceeding brought for that purpose. Treadway v. Eastburn, 57 Tex. 209; Dunn v. Taylor, 42 Tex. Civ. App. 241, 94 S.W. 347.